Title: To George Washington from Major General Benjamin Lincoln, 24 March 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General,
            Chas Town [S.C.] March 24th 1780
          
          Since my last the enemy have very unexpectedly brought over the ships mentioned in the enclosed paper—it has been thought there was not water enough for a 64 gun ship—Before they came into the harbour it was determined to form a line of battle across the channel with our ships, to act in conjunction with Fort Moultrie—but afterwards, as the enemy were so vastly superior to our force, it was thought best to remove our ships up to the Town in Cooper-river, land their heavy cannon and men—We are endeavouring to obstruct the channel from the Town to Shute’s-folly—if we should succeed great good will result from the measure as thereby we shall prevent the enemy from running up that river, and cutting off our communication with the country on the east.
          The enemy are extending their works on Ashley river from the mouth of Wappoo with a design to cover their stores which they can land near the first work at the mouth of the Creek, and remove them a mile or two across land to the head of another creek, which empties into the Ashley, where they have a work also, which is opposite a good landing on this side—I think they will throw their troops across above, take post at this landing, and then transport their stores, which will save them a very long land carriage.
          
          I lament most sincerely that from the want of a sufficient power, we cannot oppose their passing this river, which might easily be effected, and oblige the enemy to take a circuit of forty miles—General Woodford is not yet arrived—By his letter of the 6th instant, he informs me that his troops would leave Petersburgh the day after—his numbers by some means or other are greatly reduced—by his return he has 737 only fit for action—General Scott informs me that he is coming on without the remainder of his troops—want of clothing is the cause—a few of them have been persuaded to take care of Genl Woodford’s baggage.
          Many of the No. Carolina Militia, whose times have expired leave us to-day, they cannot be persuaded to remain longer tho’ the enemy are in our neighbourhood.
          General McIntosh received a few days since a resolve of Congress, founded on a letter from the Governor of Georgia and one from the Speaker of the Assembly of that State, purporting that he had lost the confidence of the people, in which resolve he is suspended from acting in the southern department—I have not only to lament the loss of so good an Officer—but that Congress have so suddenly come into a resolution which must wound the feelings of an old servant of the United States, and who by the War is reduced from a State of great affluence to that but a little removed from beggary—He has the command of the Country Militia of this State now in Garrison. I have the honor to be My Dear General with the highest esteem your Excellency most Obedient servant
          
            B: Lincoln
          
        